Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of the crime of unlawful entry (Penal Law, § 405) and sentencing him to a term of four months’ imprisonment in the workhouse. Judgment reversed on the law and new trial ordered. In our opinion the proof adduced was not sufficient to establish defendant’s guilt beyond a reasonable doubt. A new trial is ordered, however, to permit the introduction of any further proof available. Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ., concur.